internal_revenue_service department of the treasury index nos p o box number release date ben franklin station washington dc person to contact telephone number refer reply to cc dom p si -- plr-118685-98 date in re request for private_letter_ruling under sec_42 legend partnership state x city y county z district a b c d e f g plr-118685-98 h i j k l m n o p q dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of the partnership by the partnership’s authorized representative in that letter rulings are requested regarding the rehabilitation of a building financed by tax-exempt_bonds for purposes of sec_42 of the internal_revenue_code the partnership has made the following representations the partnership was organized on a as a state x limited_partnership the partnership is under the examination jurisdiction of the district the partnership was formed to acquire rehabilitate construct and operate a low-income_housing project located in city y the property is located in census_tract b that the partnership represents to be a qualified_census_tract for purposes of sec_42 on c county z issuing authority issued bonds with a face_amount of dollar_figured for the project the partnership represents that the interest on the bonds is tax exempt under sec_103 and the bonds will be taken into account under sec_146 the partnership anticipates that all bond proceeds will be used to finance real_property rehabilitation costs for the project plr-118685-98 as represented by the partnership the project consists of one building that is listed on the national register of historic places the partnership has submitted part sec_1 and of the historic preservation certification application to the department of interior national park service the partnership anticipates that the building will qualify as a certified_historic_structure and that rehabilitation_expenditures will be qualified_rehabilitation_expenditures eligible for the percent credit under sec_47 the partnership purchased the property from the county z improvement corporation on e for dollar_figuref closing costs associated with the land were dollar_figureg the partnership represents that depreciable costs are estimated to be dollar_figureh which includes acquisition closing costs of dollar_figurei land improvements of dollar_figurej personal_property of dollar_figurek and furnishings of dollar_figurel the partnership expects qualified_rehabilitation_expenditures to be dollar_figurem resulting in a credit of dollar_figuren under sec_47 depreciable basis after adjustment for the historic tax_credit is projected to be dollar_figureo the partnership anticipates that construction will be complete by p the partnership expects to claim historic and low-income tax_credits under sec_47 and sec_42 respectively on its q federal_income_tax return the partnership requests rulings that the basis of the project for purposes of sec_42 is the project’s adjusted_basis under sec_1011 and not eligible_basis under sec_42 including any increase in eligible_basis for buildings located in high cost areas under sec_42 sec_38 provides as a credit against the tax imposed for the taxable_year an amount equal to the sum of the business_credit carryforwards carried to the taxable_year the amount of the current_year_business_credit and the business_credit carrybacks carried to the taxable_year sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low-income_housing_credit for any taxable_year in the credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to i the applicable_fraction determined as of the close of such taxable_year of ii the eligible_basis of such building determined under sec_42 sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period under sec_42 rehabilitation_expenditures paid_or_incurred by the taxpayer with respect to any building shall be treated for purposes of sec_42 as a separate new_building plr-118685-98 sec_42 provides that in the case of any building located in a qualified_census_tract or difficult_development_areas that is designated for purposes of sec_42 the rehabilitation_expenditures taken into account under sec_42 shall be percent of such expenditures determined without regard to sec_42 sec_42 provides that the term qualified_census_tract means any census_tract that is designated by the secretary of housing and urban development and for the most recent year for which census data are available on household_income in such tract in which percent or more of the households have income that is less than percent of the area_median_gross_income for such year if the secretary of housing and urban development determines that sufficient data for any period are not available to apply sec_42 on the basis of census tracts such secretary shall apply sec_42 for such period on the basis of enumeration districts sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that sec_42 shall not apply to the portion of any credit allowable under sec_42 that is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if such obligation is taken into account under sec_146 and principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that for purposes of sec_42 if percent or more of the aggregate basis of any building and the land on which the building is located is financed by an obligation described in sec_42 sec_42 shall not apply to any portion of the credit allowable under sec_42 with respect to such building under sec_50 if the investment_credit under sec_46 applies to any property the basis of the property is reduced by the amount of the credit sec_46 defines the investment_credit as including the rehabilitation_credit under sec_47 sec_47 provides that for purposes of sec_46 the rehabilitation_credit for any taxable_year is percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure under sec_1011 the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property is the basis determined under sec_1012 adjusted as provided in sec_1016 sec_1012 provides that the basis_of_property shall be the cost of such property sec_1016 adjusts the basis_of_property to the extent provided in sec_50 plr-118685-98 the partnership contends basis should be defined as adjusted_basis under sec_1011 and not eligible_basis under sec_42 if basis is defined as the building’s eligible_basis increasing the project’s eligible_basis by percent under sec_42 will result in the partnership not satisfying the requirement in sec_42 that the tax-exempt_bonds finance percent or more of the project’s aggregate basis of any building and land on which the building is located defining basis as adjusted_basis which excludes the amount of the rehabilitation_credit allowable under sec_47 from basis by reason of sec_1016 and sec_50 results in the project satisfying the percent requirement in sec_42 buildings meeting the requirement of sec_42 do not need an allocation of sec_42 credits by a state or local housing agency under sec_42 provided percent or more of the aggregate basis of any building and the land on which the building is located is financed by tax-exempt_bonds while sec_42 contains provisions in which the term basis has been further defined for example qualified_basis under sec_42 and eligible_basis under sec_42 no such qualifying language is provided in sec_42 to suggest that basis should read as adjusted_basis or eligible_basis the plain meaning of the statute may be read as aggregating the building’s basis and the land’s basis thus basis for purposes of sec_42 is the cost of the property as defined in sec_1012 if we define basis as the building’s cost_basis under sec_1012 the partnership’s project’s total costs of dollar_figuref dollar_figureg and dollar_figureh will not satisfy the percent requirement in sec_42 accordingly based upon the above facts and representations including the partnership’s representation that its project is located in a qualified_census_tract under sec_42 we rule as follows the basis of the partnership’s building for purposes of sec_42 is determined by using the building’s cost_basis under sec_1012 and is determined without regard to any eligible_basis adjustment allowed for buildings located in high cost areas under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically no opinion is expressed regarding whether partnership’s project qualifies as a low-income_housing project under sec_42 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to the partnership's authorized legal_representative plr-118685-98 sincerely yours s susan j reaman susan j reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
